dst VIRESE A - yop ik ) “foe a
: ase MEAD eat yn / 2/26 n KAD) Pqge 1 of 7
PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT
FOR THE _SOQUTHEC@ N\) DISTRICT OF TEXAS
HiouS'@ A) DIVISION

NAS. SLACK 4 O/ 2/9626

Plaintiff's Name and ID Number

HARRIS COUNTY JAIL
ace Oo onfinement CASE NO. Y 520 “Ce Y¥s7

(Clerk will assign the number)

 

Vv

HARRAS COpnTy, TEXAS

Defendant’s Name and Address

 

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IFP

LLO52-8-16 |
Case 4:20-cv-01487 Document 30 Filed on 10/02/20 in TXSD Page 2 of 7
«1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

J. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? Ars No

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: Jurce U. 2OZ2

2. Parties to previous lawsuit:

Plaintiff(s) ).Q@ BLACIC

Defendant(s) de (1g Covaty et «af

Court: (If federal, name the district; if state, name the county.) Sateen TDislex# ot lex,
Cause number: 4:26 -cU- JY eT

 

 

 

Name of judge to whom case was assigned: _K Cane tl HY city +f

 

nn kw

Disposition: (Was the case dismissed, appealed, still pending?) Sil Dzada 9

 

7. Approximate date of disposition: A/ [A
I. | PLACEOF PRESENT CONFINEMENT: }FAR2(S (Cou 7¥ JAIL , Hastan Texas |
2

 

 

LLO52-8-16
Case 4:20-cv-01487 Document 30 Filed on 10/02/20 in TXSD Page 3 of 7

Wi. EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? _| a ES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:
A. Name and address of plaintiff: - J 6B, Black. Statol2lYsIG ! dares
County das ; TCO A/. SHA Dacraty St. Hosen, 124
DIPLO D

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

 

Defendant #1: 4 ARRAS COoWUN/TY

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Acting with delibrate padi ffLefence to mg health crcl Sefele,
bs) Ze Pos 9) me to UASeFe fiviag Condi figaS.

Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

V. STATEMENT OF CLAIM:

LLO52-8-16
Vi.

VIL.

VUI.

, Case 4:20-cv-01487 Document 30 Filed on 10/02/20 in TXSD Page 4 of 7
State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

The [eferdert has acted with a delibrate in detherence
to Ms hea lth Sadetg by Z Racwingly Ot let fle Cer Hous
elas eg é re, Sib sect Me te LaASse fe_ [i'ving lead: tions at
Hv. descr s Ceuaty Jif LE have. unde; ly ‘i 1g Lea (th
Coad: fleas cha he les, Ligh bleed Pressete, Gacl asthma lob,
Plecce me Af « Wighef fish of death fren Co d-/4,
The la.l  mekes om 4 on ly Aerterse Cle. Seca [ dis tonc.ag)
impossible, The Jarl clues mst beep adequate. acess
to Syapt Sanitirzel, The Jail Stft de aot 2 live gS
Weeac masks thefd low fel (rel? Cu tiga fe the expasrfe
of Cot |-99, The deterdeale have Wiclafed Ary (ccatel,
RELIEF: (s ce Atkechecl) pyr
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.
The Cat issue a temporary [Ajcacticn and

AL ant Su cle other felieS asit MA GG fIPeot thet Pla atiff
iS entitled: ,
GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Ve. Black

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.

SOM#H 0121499 &

SANCTIONS: ih
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

 

 

2
3. Approximate date sanctions were imposed:
4

. Have the sanctions been lifted or otherwise satisfied? YES NO

LLO52--8-16
fled on in Page 5 of 7
Case :26-o POMEDT Dp eygar so Pied 1, of "TG g J

ee

ee

Fi A, Eight th Gad Four fe ent, Amend mets
ty, fhe U S. Coaste det} OA, LT have
Fe/ec/ ls @veaces
te [ eredy fhe iSSues. The Sei |
Cen [races fo PeSterar Count LU <4 a l/
intates She tchne mA Verg Close PreK,
The Jail fs Ole Crete fel Vas far
CLS Sho le / clistanc.ag mS CoA esa eof
The ¢€ DC 4 vide lacs (eCommenel SOC ha S
J teac ig oF L Feet , Cucd The. Coe vaty
da:( Makes thef (sne oF deSerse
(ess ble ‘ The. \ ail las also found
four / A Mete> 1A Ma gran Wwele Sick.
Tis NUSL weele LV bur
ead Shi Leteces fh
rrMVates LA fA

Cubic Agave fe Vel

lui tt, Cuv)) ~/9
le \ CLA [ h aS
Fest all khe

daly 4
lee

Were «A Clase Gea/ters fo Phe

| NA Meat eS lly le he lv YM. lhe AS 9 Mptime fy ¢
(AMates lulty, Meg be vakas LA 5/4
| NX fe cf, AY Oki e ‘a , a Mas. e i? .

becacse Yxh-
dals felosas Ye ed eguatek fost
In mates, The Jar does Ale ft,
Coletce Maske. WRO Fe ag OF 40

2M Ply gees lhe

 

Ke Gite Lo ssrdly
SS! reer.

eyenpt ry CrP Ui fy Pa apse Page 6 of 7

NN

Til. One Guard LA My depp » SAL, LARD )
les fallen i{] +to fhe pipes as of
[ast Leek, Gen fe Atost Stringent
Pre Catterary Mreesures —Sshott af bi arrd Lie
the Ceteireg [Pepelati ea ifsel£ ~ s vapll 4
Carnot Phelec/ clebalneos Flan tye

223 7e mre (4 ial, Cree of Cont roctlay F435
UAtg ve Gre! ected /y disease. Pl! fh 1S
Continuee! C cadine mead at She bYfelers
Covaty Jail withourk the. County geting
Seproues Gort Combed sa 5 Phe Acve/ COMONG
Vipos EXPus|es ae to G Svestenrftira/
isk of ifeparable harem do his tea Jd
OF (7258 °Cly [oss of 1; #¢ clue fe

Ais Lsderlyiag healK Coa hugs,

 
Case 4:20-cv-01487 Document 30 Filed on 10/02/20 in TXSD_ Page 7 of 7

C. Has any court ever warned or notified you that sanctions could be imposed? YES NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

Executed on: qa Y20 26
DATE do thea

I (Signature of Plaintiff)

 

 

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

2. Iunderstand, if] am released or transferred, it is my responsibility to keep the court informed of my current

mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. JI understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless | am under imminent danger of serious
physical injury.

5. Llunderstand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

wa

Signed this day of , 20
(Day) (month) (year)

 

 

 

(Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.

flany ada D
